In a proceeding to settle the final account of the petitioners-trustees, the cross appeals are from an order of the Surrogate’s Court, Westchester County, dated August 7, 1978, which, inter alia, denied (1) the objectants’ motion for summary judgment rescinding the sale of certain trust units, and (2) the motions of petitioners and the New York News, Inc. to dismiss certain objections. Order affirmed, without costs or disbursements. On this record, issues óf fact have been presented with respect to the trustees’ actions and obligations that bar summary judgment and require a trial. Rabin, J. P., Cohalan, Margett and Gibbons, JJ., concur.